DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Toyama (Toyama) US 9,050,934 in view of Klaus SPECHT (SPECHT) PCT/EP2016/
074450 (US 2018/0229677 used for rejection).
As per claim 1 Toyama disclose;
An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as junction box or plug for connection of wires from battery for power for inverter), 
Toyama disclose flat cables along floor but does not teach, specifically, and at least one horizontal distance between the flat cables and a left or a
right profile of the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm.
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at least one horizontal distance 
Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm (fig. 10 d1 and d2 is 15mm).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama to lay flat cable along surface of the body. One having 

As per claim 2 combinations of Toyama and SPECHT disclose;
the distance between the flat cables and the vehicle body shell is 2-100mm. (SPECHT d1 =15 mm see para 0014, para 0076)

As per claims 6-7 combinations of Toyama and SPECHT disclose;
-the solid aluminum conductive core has a polygon-shaped (four sided rectangle fig. 2) cross section.
- the polygon shape is quadrilateral. (Fig. 2 item 30 rectangle is also known as quadrilateral )

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT (US 2018/0229677 used for rejection).
As per claim 21 Toyama disclose;
An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as junction box or plug for connection of wires from battery for power for inverter), wherein the power supply (5) is connected to the in-car plug or junction device (4) partially or completely by flat cables (item 42 fig. 6B), the flat cables (42) 
Toyama disclose flat cables extend along floor of the vehicle body but does not teach, well-known in the art alternative method of running the cables based on requirements or design choice, the flat cables extend along and inside the vehicle body shell and at least one horizontal distance between the flat cables and a left or a right profile of vehicle body shell when the cables extend along the shell is 2-100 mm.
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at least one horizontal distance (D1 from the surface 5 see para 0014 and 0076 and Fig. 5) between the flat cables (4a and 4b) and a left or a right profile of the vehicle body shell (Fig. 5 and which do not rest directly on the ground conductor 3, the distanced from the ground conductor is also no more than 15 mm. With this distance d, good electromagnetic compatibility (EMC) is obtained since”). 
Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm (fig. 10 d1 and d2 is 15mm).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT and further in view of Jorma Pohjola (Pohjola) US 6,096,978.
As per claim 4 combinations of Toyama and SPECHT disclose; rectangular shape of 
the conductor, but does not specifically disclose, the solid aluminum conductive core has a ripple-shaped cross section.
	However, in analogues art of flat cable, Pohjola disclose the solid aluminum conductive core has a ripple-shaped cross section. (Fig. col. 2 lines 56-58 “bends or meanders” in item 2 forms ripples as shown in fig.3)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Pohjola by incorporating the teaching of Pohjola, into the system of Toyama and SPECHT to add bends in conductor to form ripples. One having ordinary skill in the art would have found it motivated to use teaching of Pohjola to provide bends that make the conductor longer than the insulation sheath enclosing it so as to enable a substantial change in the conductor length upon extending or contracting the insulation sheath without breaking the conductor. (Col. 1 lines 7-12)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Larry Elie (Elie) US 2008/0179074.
As per claim 5 combinations of Toyama and SPECHT disclose; rectangular shape of the
conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, the solid aluminum conductive core has an ellipse-shaped cross section.
	However, in analogues art of making cables Elie disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches rectangular and circular shapes.
	It would have been obvious to one of ordinary skill in the art at 
the time the invention was made to use ellipse-shaped cross section of the conductive core since it was known in the art to use various shapes of conductors as required.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Peter Lausch (Lausch) US 2017/0213620.
As per claims 8-10 combinations of Toyama and SPECHT disclose; rectangular shape
e.g.  polygon and polygon is quadrilateral the conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, various other shapes and dimensions as follow

	-the polygon shape is a pentagon, a hexagon, or an octagon.
	- corners of the polygon shape have chamfers.
	However in analogues art of making cables Lausch disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches 
-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm. (Para 0038 and teaches how to determine dimensions of the cross-section “a sufficient cross-section of the flat conductor core can be made available so that the flat conductor can be used as a power line. Also teaches various “the ratio of the height of the flat conductor core to the width of the flat conductor core…..”)
	-the polygon shape is a pentagon, a hexagon, or an octagon. (Fig. 4)
	- corners of the polygon shape have chamfers. (Fig. 3, 4)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Lausch by incorporating the teaching of Lausch, into the system of Toyama and SPECHT to use different shapes and dimensions of the conductor. One having ordinary skill in the art would have found it motivated to use retainers of Lausch to provide an improved resistance in particular to shaping of the flat conductor by means of bending tools and to provide enough width to use as a power line.

s 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Klaus SPECHT (SPECHT) US 2018/0229677.
As per claims 11-12 and 14-20 combinations of Toyama and SPECHT disclose; 
flat cables laid on the floor but does not specifically disclose, well-known details of mounting flat cables on the floor, e.g. the flat cables are fixed on the vehicle body shell by a plurality of spaced-part fasteners, and an interval distance between two adjacent fasteners is 10-200cm.
	However in analogues art of mounting flat cable on the floor of the vehicle SPECHT teaches the flat cables (item 3) are fixed on the vehicle body shell (6a-6e) by a plurality of spaced-part fasteners (8 straps), and an interval distance between two adjacent fasteners (8) is 10-200cm (fig. 2 shows distance between to straps 8 is within range of 10-200cm).
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama and SPECHT to use straps to mount cable on floor. One having ordinary skill in the art would have found it motivated to use retainers of SPECHT to hold flat cable along the floor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Wacim Tazarine (Tazarine) US 2018/0345886.
As per claim 22 combinations of Toyama and SPECHT disclose; 

taken to mean that the supply line is unstable in terms of shape or changeable in terms of shape.” -Changeable shape includes twist and bends.
 but does not specifically disclose, size of the cable wherein each of the flat cables has a height range of 2 mm-4.5 mm and a width range of 15 mm-33 mm,
	However in analogues art of mounting flexible flat cable on the floor of the vehicle Tazarine teaches wherein each of the flat cables has a height range of 2 mm-4.5 mm (Para 0023 “height is less than 3 mm”) and a width range of 15 mm-33 mm, (Para 0026 “ratio of height to width of at least one of the flat cables is between 1 :2 and 1: 15, e.g. width of cable in range 6-45 mm)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Tazarine by incorporating the teaching of Tazarine, into the system of Toyama and SPECHT to use wide range of cable size. One having ordinary skill in the art would have found it motivated to use flat cables in size range disclosed by Tazarine to choose flat cables based on load requirements e.g. Amp capacity or voltage (para 0001) further advantages described in (para 0008 “In view of the lower amount of installation effort required .

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Argument-1, 
‘In regards to claims 1 and 21, Applicant submits that none of the prior art disclose the limitations of "the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell" and supporting arguments based on applicant’s specification para 005-0056.
Examiner respectfully disagree because Toyama disclose in fig. 1 cable/wire harness bent at multiple point e.g. in z- direction, and is fixed at points e.g. at item 4 and 33, if it bends in one direction it is a common sense/knowledge, it can be bent in X and y directions also, because the cable is bendable, if required by application or situation, -Evidenced by prior art Stopper US 4,845,315 fig. 1,2 and 6.
further prior art SPECHT also shows flat cables running along floor of the vehicle in x, y and z directions along the floor. Further discussion based on paragraphs 0050-0056, is regarding use of bendable cable it does not structure of the cable further Use of the product can be described in different ways, See SPECHT paragraph 0026 “"Flexible" should be taken to mean that the supply line is unstable in terms of shape or changeable in terms of shape. Which means it can take any shape.

Above problem is based on common sense or obvious based on structure of the cable e.g. if it is round shape than based on shape it will roll/wobble and flat shape is more stable, however prior art SPECHT also disclose well-known method of laying flat cable along the floor. 
3-Regarding argument for claim 2 SPECHT disclose the claimed subject matter in para 0014 and 0076 - the distance between the flat cables and the vehicle body shell is 2-100mm. (SPECHT d1 =15 mm see para 0014, para 0076) Further prior art SPECHT disclose hybrid vehicle and laying cable in the vehicle therefor it is obvious to combine Toyama and SPECHT as SPECHT provides benefit of -keeping power distribution as simple as possible in design while simultaneously obtaining high electromagnetic compatibility of the vehicle. (See Para 0007, 0014 and Para 0063).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835